Citation Nr: 1545709	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  06-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, to include emphysema, chronic obstructive pulmonary disease (COPD), and pneumonia.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 1963 to June 1977, and from November 1977 to March 1978. He had subsequent active duty service in the United States Army from October 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Portland RO in September 2008.  A hearing transcript is associated with the record.

In February 2009, October 2011, April 2012, January 2013, and July 2013, the Board remanded claim for additional development.

In October 2013, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for remand (JMR), vacating the Board's decision.  The case has been returned to the Board for compliance with the terms of the JMR.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

To ensure VA has met its duty to assist the Veteran, the JMR directs VA to attempt to obtain records of hospitalization from July 15, 1970 to July 18, 1970 at the Coast Guard Air Station in Port Angeles for pneumonia.  All attempts to obtain these records should be documented in the record.  If the records cannot be obtained, the RO should prepare a memorandum of unavailability that identifies all attempts to obtain the outstanding medical records.  The AOJ should notify the Veteran of the outcome of the records' search and give him the opportunity to provide the records himself.

If the outstanding hospital records are successfully obtained, then the RO should request an addendum to the most recent VA medical opinion that takes into account the newly obtained medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain records of the Veteran's hospitalization from July 15, 1970 to July 18, 1970 at the Coast Guard Air Station in Port Angeles for pneumonia.  All attempts to obtain these records should be documented in the record.  If the records cannot be obtained, the AOJ should prepare a memorandum of unavailability that identifies all attempts to obtain the outstanding medical records, which should be associated with the record.  The AOJ should notify the Veteran of the outcome of the records search and give him the opportunity to provide the records himself.  A copy of all records obtained should be provided to the Veteran's representative.

2.  If the outstanding hospital records dated in July 1970 are successfully obtained, or the Veteran submits any other pertinent evidence, then the AOJ should request an addendum to the most recent VA medical opinion that takes into account the newly obtained medical (or other pertinent) evidence.  As the Veteran asserts that his current respiratory problems represent sequelae of his pneumonia and frequent respiratory infections in service, the physician should indicate whether the July 1970 hospital records (or any other newly obtained evidence) supports his theory of entitlement as likely as not (50 percent or greater probability).  A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




